Citation Nr: 1643545	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  14-28 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected costochondritis for the period prior to June 24, 2011, and a compensable rating beginning June 24, 2011.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from June 1976 through June 1980 and again from September 1981 through September 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted service connection for costochondritis and assigned a 10 percent disability evaluation.  The Veteran disagreed with the assigned rating and appealed.

In an August 2012 rating decision, the RO reduced the disability evaluation from 10 percent to noncompensable, effective June 24, 2011.  The Veteran disagreed and appealed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran was afforded a VA examination addressing this claim in June 2011.  Subsequent to that examination, the Veteran indicated that his condition has worsened.  He specifically notes that his treating physician has prescribed a stronger medication for his service-connected costochondritis.  See Statement in Support of Claim dated March 6, 2013.  To ensure that the evidence of record reflects the current severity of the Veteran's service-connected costochondritis, a more contemporaneous examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (VA is obligated to provide a new examination when a Veteran asserts that the service-connected condition has become more severe).  Accordingly, the RO should arrange for the Veteran to undergo VA examinations to assess the current severity of his disability and all resultant functional limitations.  Prior to administering a VA examination, the RO should ensure that any and all outstanding relevant treatment records have been obtained and associated with the case file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative, and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers in relation to his claim on appeal.

2.  Schedule the Veteran for a VA examination to determine the current severity of his costochondritis.  The examination should, as warranted, address all symptoms and functional limitations, including whether the costochondritis results in any limitation of motion or functional impairment of any affected parts.  The electronic claims file must be available to the examiner and the examiner must specify in the examination report that these records were reviewed.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

